722 So.2d 235 (1998)
James Edward MATHIS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-00327
District Court of Appeal of Florida, Second District.
November 25, 1998.
James Edward Mathis, Sanderson, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Michael J. Scionti, Assistant Attorney General, Tampa, for Appellant.
PER CURIAM.
James Edward Mathis appeals the denial of his petition for writ of mandamus. Mathis, in an effort to obtain transcripts of certain trial court proceedings, requested an order compelling the court reporter to inform him *236 of the cost for those transcripts. The trial court summarily denied Mathis's petition.
We reverse because Mathis has a right to purchase transcripts of his court proceedings. See T.T. v. State, 689 So.2d 1209 (Fla. 3d DCA 1997); Staton v. McMillan, 597 So.2d 940 (Fla. 1st DCA 1992). Further, a petition for writ of mandamus is the proper vehicle to seek review of the denial of access to judicial records. See Fla. R. Jud. Adm. 2.051(b)(d)(2). Since Mathis's petition showed a prima facie basis for relief, the trial court should have issued an order to show cause.
Reversed and remanded for further proceedings consistent with this opinion.
PATTERSON, A.C.J., WHATLEY, J., and SCHEB, JOHN M., Senior Judge, Concur.